Poch, J. This claim arises out of an incident that occurred on November 23, 1980. Gayle Kinder seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on November 23, 1980, the Claimant was the victim of a hit-and-run accident as he was walking on the shoulder of Camp Jackson Highway, Cahokia, Illinois. The Claimant was taken to Memorial Hospital for treatment of a fractured leg. The driver of the vehicle was not apprehended. 2. That the issue presented to the Court is whether an injury incurred as a result of the reckless operation of a motor vehicle, including leaving the scene of the accident, may be the basis for an award under the Act. 3. That in In re Stevens (1976), 31 Ill. Ct. Cl. 610, the Court held: “It is the opinion of this Court that the Illinois General Assembly did not intend to include compensation for non-intentional motor vehicle offenses.” While a hit-and-run case is. a crime, it is not one of the crimes specifically enumerated in the Act as being the basis of a claim under the Act. It is therefore hereby ordered, that this claim be, and is hereby denied.